                              UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

TRANSPORTATION ALLIANCE BANK
INC.,

                            Plaintiff,

v.                                                              Case No: 6:19-cv-53-Orl-31GJK

SKY LIMITS INC. and ANTWON
TRICE,

                            Defendants.


                                                ORDER
        This cause comes before the Court on Plaintiff’s Amended Motion to Establish Amount of

Attorneys’ Fees, Costs, and Expenses Due to Transportation Alliance Bank, Inc., d/b/a Tab Bank

(Doc. 42), filed September 11, 2019.

        On December 13, 2019, the United States Magistrate Judge issued a report (Doc. 43)

recommending that the amended motion be granted in part.             No objections have been filed.

Therefore, it is

        ORDERED as follows:

        1.         The Report and Recommendation is CONFIRMED and ADOPTED as part of this

                   Order.

        2.         The Motion for Attorneys’ Fees (Doc. 42) is GRANTED in part. Plaintiff is

                   awarded $12,707.50 in attorney fees and $596.00 in costs against the defendants.

        3.         In all other respects, the amended motion (Doc. 42) is DENIED.
       4.     The Clerk is directed to enter an attorney fee and cost judgment for Plaintiff and

              against Defendants, jointly and severally, in the amount of $13,303.50.


       DONE and ORDERED in Chambers, Orlando, Florida on December 30, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                               -2-
